     Case 2:19-cv-01951-GMN-EJY Document 88 Filed 02/24/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   KATELYN WHITTEMORE,                                       Case No. 2:19-cv-01951-GMN-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   ANDERSON FINANCIAL SERVICES, LLC,
     et al.,
 8
                    Defendants.
 9

10          Before the Court is Plaintiff’s Motion to Enlarge Time for Service of Process upon Defendant
11   Michael Bowman. ECF No. 77. No response to Plaintiff’s Motion was filed. This allows the Court
12   to grant Plaintiff’s Motion pursuant to Local Rule 7-2(d) (the “failure of an opposing party to file
13   points and authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a
14   motion for attorney’s fees, constitutes a consent to the granting of the motion.”).
15          Further, Fed. R. Civ. P. 4(m) states that if a plaintiff shows “good cause” for the failure to
16   serve a defendant within 90 days after the complaint is filed, “the court must extend the time for
17   service for an appropriate period.” Generally, good cause is demonstrated “where a plaintiff has
18   shown diligent efforts to effect service.” Mitchell v. City of Henderson, Case No. 2:13-cv-01154-
19   APG-CWH, 2015 WL 427835, at *7 (D. Nev. Feb. 2, 2015). Courts enjoy substantial discretion to
20   enlarge the time for service “even if there is no good cause shown.” Henderson v. U.S., 517 U.S.
21   654, 662 (1996) (internal citation and quotation marks omitted).
22          Here, Plaintiff explains that she has diligently “performed background searches” on
23   Defendant Bowman, but has been unable to locate him. More specifically, “Plaintiff attempted to
24   locate [Bowman] through the local telephone company, real and personal property, voter’s
25   registration and nationwide social security number database, and no current information was found.”
26   ECF No. 77 at 4 (internal citation omitted). Based on the above, Plaintiff requests an additional 60
27   days to effect service of process on Defendant Bowman. Id. at 3.
28
                                                      1
     Case 2:19-cv-01951-GMN-EJY Document 88 Filed 02/24/21 Page 2 of 2




 1          Accordingly, and with good cause shown,

 2          IT IS HEREBY ORDERED that Plaintiff’s Motion to Enlarge Time for Service of Process

 3   (id.) is GRANTED.

 4          IT IS FURTHER ORDERED that Plaintiff shall have up until and through April 26, 2021 to

 5   effect service of process upon Defendant Michael Bowman.

 6          DATED THIS 24th day of February, 2021.

 7

 8

 9                                             ELAYNA J. YOUCHAH
                                               UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
